Citation Nr: 0106015	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-21 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO decision which determined that new and 
material evidence had not been presented sufficient to reopen 
a claim for service connection for PTSD, and which denied an 
increase in a 10 percent rating for hypertension.  The 
veteran appealed both determinations.  In a September 1999 
decision, the RO granted an increased 20 percent rating for 
service-connected hypertension.  

The Board notes that in a March 1995 decision, the RO denied 
service connection for PTSD.  The veteran was notified of 
this decision in April 1995, he did not appeal, and the 
decision became final.  Thus, new and material evidence is 
needed to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 
1991).  In a September 1999 statement of the case, the RO 
characterized the issue regarding PTSD as "entitlement to 
service connection for PTSD."  Even if the RO determined 
that new and material evidence was presented to reopen the 
claim, such is not binding on the Board; and the Board must 
first decide whether evidence has been submitted which is 
both new and material to reopen the claim.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Hence this issue will be 
adjudicated by the Board in this decision.

The issues of entitlement to service connection for PTSD and 
entitlement to an increased rating for hypertension will be 
addressed in the remand portion of this decision.


FINDING OF FACT

In an unappealed March 1995 decision, the RO denied service 
connection for PTSD.  Evidence received since the March 1995 
determination by the RO includes some evidence which is not 
cumulative or redundant of evidence previously considered, 
and some of the additional evidence, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
August 1969 to August 1971.  His DD 214 shows that his 
primary military occupational specialty (MOS) was that of a 
cook.  His personnel records do not show any combat 
citations.

Service medical records are negative for a psychiatric 
disorder.  On separation medical examination performed in 
July 1971, the veteran's psychiatric system was listed as 
normal.

Post-service medical records are negative for a psychiatric 
disorder until 1979.  A March 1979 treatment note from 
Community Health Services shows that the veteran complained 
of headaches and dizziness for several days after being shot 
at while on duty as a policeman.  The diagnostic assessment 
was anxiety state - tension headaches. 

A psychiatric disorder was not diagnosed at VA examinations 
performed in January 1982 and November 1984.

At a VA psychiatric examination performed in early June 1987, 
the veteran complained of ongoing anxiety since he was shot 
at 3 times while on duty in 1979 as a police officer.  He 
also reported periods of anxiety after experiencing racial 
discrimination at his place of employment.  During the course 
of this examination, he made no mention of any military 
experiences which were  stressful to him.  The examiner 
stated, "The veteran does not suffer from a PTSD."  He 
opined, "There is no reason to believe that any prior 
military experiences affected adversely the veteran's current 
psychological functioning and he in no way suffers from a 
PTSD."  The examiner diagnosed panic disorder and paranoid 
personality traits.

By a letter dated a few days later, in June 1987, a private 
physician, B. Wiesel, MD, noted that the veteran reported job 
discrimination in his position as a police officer.  Dr. 
Wiesel concluded that the veteran's major problem was 
recurrent anxiety episodes since 1979.  He opined that the 
veteran was medically disabled due to a progressive anxiety 
disorder which was work-related.

The first diagnosis of PTSD is dated in 1987.  By a letter 
dated in October 1987 to an attorney, a private physician, C. 
F. Stroebel, MD, noted that the veteran reported a history of 
anxiety, nervousness, and nightmares since he was shot at in 
the line of duty as a police officer in the late 1970s, and 
also reported a history of discrimination in his job.  Dr. 
Stroebel diagnosed PTSD, chronic, work-related, "'being shot 
at' - 'discrimination'."  Dr. Stroebel recommended that 
worker's compensation be awarded.

A May 1994 VA treatment record from the mental hygiene clinic 
shows that the veteran reported that he had nightmares, 
headaches, flashbacks, insomnia, and panic attack since the 
early 1980s when he was a police officer.  He reported that 
he had been diagnosed with PTSD.  The veteran was referred to 
a private psychiatrist.

In May 1994, the veteran submitted a claim for service 
connection for PTSD.  He reported VA treatment for PTSD since 
May 1994.

A VA hospital discharge summary shows that the veteran was 
hospitalized from May 1994 to June 1994 and treated for 
increasing depression, suicidal ideation, and command 
auditory hallucinations to kill himself.  The veteran 
reported a long history of PTSD dating back to 1978 when he 
was on the police force.  The discharge diagnoses were major 
depressive episode, psychotic disorder not otherwise 
specified (NOS), history of panic disorder, history of PTSD, 
and paranoid personality disorder.

At a June 1994 VA psychiatric examination, the veteran 
reported that he had traumatic experiences in basic training 
on Parris Island, and that he was tortured and racially 
harassed by his superiors.  He reported racial harassment 
while he was stationed in Okinawa.  He reported that he drank 
heavily during service and after service until 1987.  He 
reported that after service he worked as a police officer for 
17 years, and that he experienced racial problems and was 
shot at during this period.  He stated that his first panic 
attacks occurred during service, and that he was first 
treated by a psychiatrist in 1987.  He reported that he 
currently heard the voice of his former drill instructor 
telling him to kill himself.  The Axis I diagnoses were 
recurrent major depression, moderate, panic disorder, and 
PTSD, late onset, mild. 

In a March 1995 decision, the RO denied service connection 
for PTSD.  The veteran was notified of this decision in April 
1995, and he did not appeal.  Evidence submitted subsequent 
to this decision is summarized below.

Subsequent VA and private medical records reflect that the 
veteran has been diagnosed with PTSD, and that such has been 
specifically related to traumatic events which allegedly 
occurred during service.  Such records include an October 
1998 VA psychiatric examination, an October 1998 private 
evaluation by K. J. Connolly, Ph.D., and a discharge summary 
of a VA hospitalization from December 1998 to January 1999.  
Medical records also reflect that the veteran has been 
diagnosed with major depression with psychotic features, 
psychotic personality disorder, panic disorder with 
agoraphobia, psychotic disorder NOS, and schizoaffective 
disorder.

By statements dated in May and June 1998, the veteran's 
former wife, former fiancee, and brother collectively related 
that the veteran told them that he was abused during boot 
camp, and that he incurred a psychiatric disorder due to 
service.

By a statement dated in October 1998, the veteran described 
traumatic incidents which he asserted occurred during 
service.  He reported that he was assaulted by drill 
instructors, and he specifically identified a drill 
instructor who reportedly threw a bayonet at his feet in 
October 1969.  He also reported that another recruit 
(unidentified) killed himself in the bed next to the 
veteran's during the night.  He said he saw him the following 
morning, covered with blood.

Records from the Social Security Administration (SSA) reflect 
that in August 1994, the veteran was awarded disability 
benefits due to schizophrenic, paranoid, and other psychotic 
disorders.  A secondary diagnosis was not indicated.  The 
veteran's disability award was continued in March 1999.  It 
was determined that the veteran's disability began in January 
1993.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  Service incurrence will be presumed for certain 
chronic diseases, including psychoses, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).

In the present case, a claim for service connection for PTSD 
was denied by the RO in March 1995.  The veteran did not 
appeal this decision, and the decision is considered final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).  

When the RO denied the claim for service connection for PTSD 
in March 1995, it considered the veteran's service medical 
records, some of his personnel records, a post-service 
private medical record reflecting treatment for PTSD in which 
a doctor linked PTSD to the veteran's job as a police 
officer, and a report of a June 1994 VA examination in which 
the veteran reported traumatic in-service events and was 
diagnosed with PTSD. 

Additional evidence submitted since the March 1995 decision 
includes private and VA medical records reflecting diagnoses 
of PTSD linked to military service, based on the veteran's 
asserted in-service stressors.  Such records are both new and 
material, as they suggest service incurrence of PTSD, and are 
therefore so significant that they must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); Hodge, supra.  In this regard, the Board 
again notes that, for the purpose of assessing whether 
evidence is new and material, it is presumed to be credible.

The Board therefore finds that the previously denied claim 
for service connection for PTSD has been reopened by new and 
material evidence, and thus the claim must be reviewed on a 
de novo basis.  Manio, supra.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.


REMAND

The veteran contends that he has PTSD which is attributable 
to his military service.  In light of the current Board 
decision reopening the claim for service connection for PTSD, 
the issue of service connection for PTSD must now be 
considered on a de novo basis.  The Board further notes that, 
during the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President approved the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (the Act) 
which made several amendments to the law governing VA claims.  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  Id. § 3(a) (to be codified as amended at 38 U.S.C. § 
5103).  The Act also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim, and provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  Id. § 3(a) (to be codified as amended at 
38 U.S.C. § 5103A).

In light of these changes, the Board finds that a remand is 
required in this case to comply with the duty to assist. 

The Board notes that the veteran has described traumatic 
events which he states occurred during basic training, 
including abuse by a drill instructor, whom he specifically 
identified by a statement dated in October 1998.  In this 
statement, the veteran also reported that a recruit committed 
suicide in the bed next to him in October 1969.  The RO has 
not submitted such statement (with the veteran's service 
personnel records) to the Commandant of the Marine Corps, 
Headquarters USMC, for verification, and such must be done 
prior to Board review. 

Additionally, the Board notes that the diagnosis of PTSD has 
been made partly in reliance on the veteran's reports of 
exposure to noncombat-related stressors; thus, it is 
imperative that the occurrence of the alleged in-service 
stressors be verified (see Patton v. West, 12 Vet. App. 272 
(1999) noting that in personal assault cases, VA has more 
particularized requirements under Manual M21-1, Part III, 
5.14c to establish occurrence of an in-service stressor than 
in the case of a combat-related stressor, and it may be shown 
by special alternative evidentiary-development procedures).  
While the report of these stressors, and the diagnoses of 
PTSD based upon them, have been presumed credible for the 
purpose of reopening the veteran's claim, it is now necessary 
that the credibility of statements regarding the veteran's 
stressors and symptoms after service, including lay 
statements, be assessed and, further, the evidence weighed, 
both positive and negative, and probative weight assigned.  

The RO should also attempt to obtain the veteran's official 
military personnel file, and associate it with the claims 
file.

With respect to the veteran's claim for an increased rating 
for hypertension, the Board notes that the veteran contends 
that his service-connected hypertension is more disabling 
than currently evaluated.  The veteran submitted a claim for 
an increased rating for hypertension in January 1997.  The 
veteran last underwent a VA compensation examination to 
evaluate the level of severity of such disability in October 
1998; consequently, it is the judgment of the Board that a 
current VA examination is warranted.  Caffrey v. Brown, 6 
Vet. App. 377 (1994);  Green v. Derwinski, 1 Vet. App. 121 
(1991).  

The Board notes that during the course of the veteran's 
appeal, the regulations pertaining to cardiovascular 
disabilities were revised.  As the veteran's claim for a 
higher rating for hypertension was pending when the 
regulations pertaining to cardiovascular disabilities were 
revised, he is entitled to the version of the law most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  The veteran's hypertension was initially evaluated 
under 38 C.F.R. § 4.104, Code 7101 (effective prior to 
January 12, 1998).  On January 12, 1998, the rating criteria 
for hypertension were revised.

It appears that additional VA medical records may be 
available, and the Board finds that the RO should attempt to 
obtain all VA and non-VA medical records reflecting treatment 
for PTSD, or other psychiatric disorder, and hypertension 
dated since 1999.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

After the above development is completed, the RO should 
readjudicate the claims.  With respect to the claim for an 
increased rating for hypertension, the RO should consider 
both the "old" and "new" rating criteria of Code 7101.  
Karnas, supra.

Finally, the Board stresses that although the VA has a duty 
to assist the veteran with the development of the evidence in 
connection with his claims, the duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Federal regulations provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact Headquarters, 
Marine Corps, in Quantico, Virginia, and 
the National Personnel Records Center, 
and attempt to obtain a copy of the 
veteran's official military personnel 
file.  Such should be associated with the 
claims file.

3.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a psychiatric disorder or 
hypertension since 1999.  The RO should 
directly contact all identified medical 
providers and obtain copies of all 
relevant medical records that are not 
already on file, following the procedures 
of 38 C.F.R. § 3.159.  If responses are 
not received, the provisions of the new 
Act should be followed.  The RO should 
also develop the matter of the veteran's 
reported personal assault under Manual 
M21-1, Part II, 5.14c.

The veteran should also be asked to 
submit any additional relevant medical 
records he may have in his possession, 
and to submit pertinent lay statements.  
The RO must inform the veteran what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit. 

4.  The RO should forward the veteran's 
statements of alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence) to the Commandant of the Marine 
Corps, Headquarters USMC, and request 
that organization investigate and attempt 
to verify the alleged stressors.

5.  If any service events (which the 
veteran alleges to be stressors) are 
verified, then the RO should schedule the 
veteran for a VA psychiatric examination 
to diagnose or rule out PTSD, in 
accordance with the DSM-IV.  It is 
imperative that the claims folder be 
provided to and reviewed by the examiner.  
The RO should inform the examiner of the 
stressors which have been verified.  If 
PTSD is diagnosed, the doctor should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and the doctor should fully 
explain why the stressors are considered 
sufficient under the DSM-IV.  With regard 
to the personal assault stressors claimed 
by the veteran, any secondary evidence 
obtained should be interpreted by a 
clinician, especially if it involves 
behavior changes.  Evidence that 
documents such behavior changes should be 
interpreted in relationship to the 
medical diagnosis by a VA 
neuropsychiatric physician.

6.  After the above development is 
completed, the veteran should undergo a 
VA examination to evaluate his service-
connected hypertension.  All necessary 
tests should be performed.  The claims 
folder must be provided to and reviewed 
by the doctor prior to the examination.  
All clinical findings must be reported in 
detail in the examination report, 
including the veteran's systolic and 
diastolic blood pressure.

7.  Thereafter, the RO should review the 
claims for service connection for PTSD 
and for an increased rating for 
hypertension.  In reviewing the claim for 
service connection for PTSD, the 
credibility of the veteran's stressor 
history, his statements and lay 
statements must be assessed and the 
probative weight assigned to each item of 
evidence.  With respect to the claim for 
an increased rating for hypertension, the 
RO should consider both the old and new 
rating criteria of Diagnostic Code 7101.  
If the veteran fails, without good cause, 
to report for VA examination scheduled to 
evaluate hypertension, consideration 
should be given to the provisions of 
38 C.F.R. § 3.655.  If the claims remain 
denied, then a supplemental statement of 
the case should be issued to the veteran 
and his representative, and they should 
be given an opportunity to respond.  
Then, the case should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



